Name: Council Decision 2012/33/CFSP of 23Ã January 2012 appointing the European Union Special Representative for the Middle East peace process
 Type: Decision
 Subject Matter: international security;  international affairs;  Asia and Oceania;  EU institutions and European civil service
 Date Published: 2012-01-24

 24.1.2012 EN Official Journal of the European Union L 19/17 COUNCIL DECISION 2012/33/CFSP of 23 January 2012 appointing the European Union Special Representative for the Middle East peace process THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and, in particular, Articles 28, 31(2) and 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 21 July 2003, the Council adopted Joint Action 2003/537/CFSP (1) appointing Mr Marc OTTE as the European Union Special Representative (EUSR) for the Middle East peace process. (2) Mr Andreas REINICKE should be appointed as EUSR for the Middle East peace process from 1 February 2012 to 30 June 2013. (3) The EUSR will implement his mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative Mr Andreas REINICKE is appointed as the European Union Special Representative (EUSR) for the Middle East peace process (peace process) from 1 February 2012 until 30 June 2013. The mandate of the EUSR may be terminated earlier, if the Council so decides, upon a proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR). Article 2 Policy objectives 1. The mandate of the EUSR shall be based on the Unions policy objectives regarding the peace process. 2. These objectives include, inter alia: (a) a comprehensive peace that should be achieved on the basis of the relevant United Nations (UN) Security Council Resolutions, the Madrid principles, the Roadmap, the agreements previously reached by the parties and the Arab Peace Initiative; (b) a two-State solution with Israel and a democratic, contiguous, viable, peaceful and sovereign Palestinian State living side by side within secure and recognised borders enjoying normal relations with their neighbours in accordance with UN Security Council Resolutions 242 (1967), 338 (1973), 1397 (2002) and 1402 (2002) and the Madrid principles; (c) a solution to the Israeli-Syrian and Israeli-Lebanese conflicts; (d) a solution to resolve the status of Jerusalem as the future capital of two states and a just, viable and agreed solution to the problem of Palestinian refugees; (e) following-up of the peace process towards a final status agreement and the creation of a Palestinian state including strengthening the role of the Middle East Quartet (the Quartet) as guardian of the Roadmap, particularly in view of the monitoring of the implementation of the obligations which both parties have under the Roadmap and in line with all international efforts to bring about a comprehensive Arab-Israeli peace. 3. These objectives are based on the Unions commitment to work with the parties and with partners in the international community, especially within the framework of the Quartet, to pursue every opportunity for peace and for a decent future for all people in the region. 4. The EUSR shall support the work of the HR in the region, including within the framework of the Quartet. Article 3 Mandate In order to achieve the policy objectives, the mandate of the EUSR shall be to: (a) provide an active and efficient Union contribution to actions and initiatives leading to a final settlement of the Israeli-Palestinian conflict and of the Israeli-Syrian and Israeli-Lebanese conflicts; (b) facilitate and maintain close contact with all the parties to the peace process, other countries of the region, members of the Quartet and other relevant countries, as well as the UN and other relevant international organisations, in order to work with them in strengthening the peace process; (c) ensure continued presence of the Union in relevant international forums and contribute to crisis management and prevention; (d) observe and support peace negotiations between the parties and put forward Union proposals, on its behalf, in the context of those negotiations; (e) contribute, where requested, to the implementation of international agreements reached between the parties and engage with them diplomatically in the event of non-compliance with the terms of those agreements; (f) pay particular attention to factors affecting the regional dimension of the peace process; (g) engage constructively with signatories to agreements within the framework of the peace process in order to promote compliance with the basic norms of democracy, including respect for human rights and the rule of law; (h) make proposals for Union intervention in the peace process and on the best way of pursuing Union initiatives and ongoing peace process-related Union efforts, such as the Unions contribution to Palestinian reforms and including the political aspects of relevant Union development projects; (i) monitor actions by both sides on the implementation of the Roadmap and on issues that might prejudice the outcome of the permanent status negotiations to enable the Quartet to better assess the parties compliance; (j) as Envoy to the Quartet, report on progress and evolution in the negotiations and contribute to the preparation of Quartet Envoys meetings on the basis of Union positions and through coordination with other Quartet members; (k) contribute to the implementation of the Unions human rights policy, including the Union Guidelines on human rights, in particular the EU Guidelines on Children and Armed Conflict as well as on violence against women and girls and combating all forms of discrimination against them, and Union policy regarding UN Security Council Resolution 1325 (2000) on Women, Peace and Security, including by monitoring and reporting on developments as well as formulating recommendations in this regard; (l) contribute to a better understanding of the role of the Union among opinion leaders in the region. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate, acting under the authority of the HR. In order to fulfil his mandate and specific responsibilities in the field the EUSR shall be fully dedicated to the Mission. 2. The Political and Security Committee (PSC) shall maintain a privileged link with the EUSR and shall be the EUSRs primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. 3. The EUSR shall work in close coordination with the European External Action Service (EEAS). 4. Particularly in the course of his missions, the EUSR shall work closely with the EU Representative Office in Jerusalem, the Union Delegation in Tel Aviv as well as with all other relevant Union delegations in the region. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 February 2012 to 30 June 2013 shall be EUR 1 300 000. 2. The expenditure financed by the amount stipulated in paragraph 1 shall be eligible as from 1 February 2012. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of his mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting his team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall promptly and regularly inform the Council and the Commission of the composition of his team. 2. Member States, institutions of the Union and the EEAS may propose the secondment of personnel to work with the EUSR. The salary of such seconded personnel shall be covered by the Member State, the institution of the Union concerned or the EEAS, respectively. Experts seconded by Member States to the Union institutions or the EEAS may also be posted to work with the EUSR. Internationally contracted personnel shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State, the Union institution or the EEAS and shall carry out their duties and act in the interest of the mandate of the EUSR. Article 7 Privileges and immunities of the EUSR and his personnel The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of his staff shall be agreed with the host party or parties, as appropriate. Member States and the Commission shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of his team shall respect the security principles and minimum standards established by Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (2). Article 9 Access to information and logistical support 1. Member States, the Commission and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. Union delegations and/or Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Unions policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in conformity with his mandate and the security situation in his geographical area of responsibility, for the security of all personnel under his direct authority, notably by: (a) establishing a mission-specific security plan based on guidance from the EEAS, including mission-specific physical, organisational and procedural security measures, governing management of the secure movement of personnel to, and within, the mission area, as well as management of security incidents and including a mission contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high risk insurance as required by the conditions in the mission area; (c) ensuring that all members of his team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area by the EEAS; (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the HR, the Council and the Commission with written reports on their implementation and on other security issues within the framework of the mid-term and mandate implementation reports. Article 11 Reporting The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report, as necessary, to Council working parties. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR shall provide the Foreign Affairs Council with reports. Article 12 Coordination 1. The EUSR shall promote overall Union political coordination. He shall help to ensure that all Union instruments in the field are engaged coherently to attain the Unions policy objectives. The activities of the EUSR shall be coordinated with those of the Commission as well as those of other EUSRs active in the region, including the EUSR for the Southern Mediterranean Region, as appropriate. The EUSR shall provide Member States missions and Union delegations with regular briefings. 2. In the field, close liaison shall be maintained with the Heads of the Union delegations and Member States Heads of Mission. They shall make every effort to assist the EUSR in the implementation of the mandate. The EUSR, in close coordination with the Head of the Union Delegation in Tel Aviv, shall provide the Heads of the European Union Police Mission in the Palestinian Territories (EUPOL COPPS) and of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) with local political guidance. The EUSR and the Civilian Operation Commander shall consult each other as required. The EUSR shall also liaise with other international and regional actors in the field. Article 13 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the HR, the Council and the Commission with a progress report before the end of November 2012 and with a comprehensive mandate implementation report at the end of the mandate. Article 14 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 23 January 2012. For the Council The President C. ASHTON (1) OJ L 184, 23.7.2003, p. 45. (2) OJ L 141, 27.5.2011, p. 17.